 In the Matter of AMERICAN OPTICAL COMPANY, EMPLOYERandOPTICALAND INSTRUMENT WORKERSORGANIZING COMMITTEE, C. I. 0.,P1.TITIONERCase No. 15-RC-93SUPPLEMENTAL DECISIONANDORDERFebruary 1, 1949On August20, 1948, the Board issued a Decision and Direction ofElection in the above-entitled case, directing an election to determinewhether or not the employees in the unit found appropriate thereindesired to be representedby thePetitioner for the purposes of col-lective bargaining.On October 13, 1948, the Board, on its ownmotion, stayed further proceedings and ordered the record reopenedand the case remanded to the Regional Director for further hearingto determine the relationship between the Petitionerand the Congressof Industrial Organizations,herein calledthe C. I. O. Accordingly,a further hearing was held at New Orleans,Louisiana,on November15, 1948, before C. Paul Barker,hearing officer.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.,Upon the entire record in this case,the Board 2 makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTIn this case, as in the earlierNorthern Virginia Broadcasterscase,3our task is to determine whether the petitioning labor organizationwhich has itself complied with the requirements of Section 9 (f), (g),'At the beginningof the hearing,the Petitioner objected tothe hearing on the groundthat the Petitioner's eligibilityfor certificationis a matter for administrative determinationThe Petitioneralso moved for dissolutionof thestay order and for the effecting of theDirection of Election.The Employertook no position.The hearing officer denied thePetitioner'smotion.We are of theopinion thatthe hearingofficer's ruling did not preju-dice the rights ofany of theparties2TheBoard previously delegated its powers with respect to this case to a three-manpanel.In view ofthe importance of the questionwhich has subsequently arisen, wedeem it advisableto have the full Boardconsider the issue.Accordingly,we herebyunanimouslyrevoke thesaid delegation of powersSMatter of NorthernVirginia Broadcasters,Inc, Radio Station WARL,75 N L. R B. 11.81 N. L.It.B.,No. 80.453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (h) of the Act, as amended, may invoke the jurisdiction of theBoard in the absence of compliance with these requirements by theparent federation of which it is a part. In the cited case, we decidedthat the Act did not prohibit us from investigating questions concern-ing representation raised by complying national and internationalunions affiliated with the two great parent federations (the CIO andthe AFL), neither of which was then in compliance with the require-ments of Section 9 (f), (g), and (h).We now have before us a casein which the petitioning labor organization, Optical and InstrumentWorkers Organizing Committee, C. I. 0., is anorganizing coma vitteeof the CIO rather than a national or international union.As notedabove, it is in compliance ; the CIO's officers are not.Our ultimatedecision in this case must turn on the relationship existing between thePetitioner and the CIO.We have therefore inquired into this re-lationship.Our inquiry reveals the following facts :In 1942, several "local industrial unions" in the optical industry,which had previously been chartered directly by the C. I. 0., amalga-mated under the aegis of the C. I. O. to form the Petitioner. ThePetitioner has no constitution or by-laws of its own, but is governedby those of the C. I. O. Its policies are determined by an ExecutiveBoard composed of a chairman, a secretary, a treasurer, and four rep-resentatives.4The chairman was appointed by the C. I. O. Hissalary is paid by his local, of which he is president, and his expensesare paid by the C. I. O. The secretary and the treasurer were bothappointed by the Petitioner's chairman.5Of the four representa-tives, one was appointed by the Petitioner's chairman, spends his fulltime on business of the Petitioner, and has his salary paid by the Peti-tioner.The other three are "on loan" to the Petitioner from theC. I. O.Theirsalaries arepaid by the C. I. O.They spend full timeon the Petitioner's business and are under the orders of the Petitioner'schairman.The C. I. O. constitution, which was submitted in evidence, indi-cates that in some respects, organizing committees are treated thesame as are national and internationalunions."'The Petitioner issues charters to locals in its own name.Thelocals collect dues and pay a per capita tax to the Petitioner's treas-ury.In turn, the Petitioner sends per capitataxes tothe national'The Petitioneralso hasaBoard of Directors, separate from the Executive Board,which is composed of the Executive Board members and some others.5The secretary's expensesare paid by the Petitioner.9Art III, Sec 1 of the Constitution of the Congress of IndustrialOrganizations (1946)provides'This Organizationshall be composedof affiliatednational and internationalunions, organizingcommittees,local industrial unionsand industrialunion councils "Art III, Sec 2 provides that the Executive Boardshall charter national and internationalunions and organizingcommittees.Art III,Sec 6 provides the same rules for suspensionand expulsion of organizing committees as it does for national and international unions.At t. VII,Sec. 5 and 6provide forsimilar representation in conventions,and Art. VII,Sec 1 imposes the same per capita tax on organizing committees as on national andinternational unions. AMERICAN OPTICAL COMPANY455C. I. O. and contributes its pro rata share to the C. I. O. SouthernOrganizing Committee.7These contributions by the Petitioner arepaid on the same basis as those paid by international unions affiliatedwith the C. I. O.The Petitioner maintains its own office, clerical help, and bankaccount, and sends delegates to C. I. O. conventions on the same basisas international unions affiliated with the C. I. O.The Petitioneralso holds conventions."Members of the Petitioner's locals are givenmembership cards made out in the Petitioner's name.Collective bargaining contracts are subject to the approval of thelocal membership and are executed in the name of both the local andthe Petitioner.Strikes must be approved by the members of the localconcerned, subject to ratification by the Petitioner's chairman.CONCLUSIONThe foregoing facts relative to the Petitioner's internal structureand its relationship with the C. I. O. reveal at least two major differ-encesbetween thisorganizing committeeand the international unionsreferredto in theNorthern Virginia Broadcasterscasewhich, in ouropinion, establish that the Petitioner does not possess the independentstatus and autonomy enjoyed by these international unions.Thesedifferences, discussed below, show that the C. I. O. retains greatercontrol over the Petitioner than it does over its international unions.1.The Petitioner, unlike an international union, hasno separateconstitution or bylaws, but operates under the constitution and by-laws of the C. I. O. Thus, the Petitioner is not a complete and in-dependent entity.It lacks the ability to formulate and change itsown constitution and bylaws.The parent federation retains thepower to destroy the Petitioner completely by merely declaring thePetitioner dissolved.In this respect, the Petitioner more nearly re-sembles a "federal" or "industrial" union chartered directly by aparent federation, rather than a self-sufficient "national" or "inter-national"' union.It lacks the insulation which normally exists be-tween a parent federationand afull-fledged international union.2.The Petitioner, unlike an international union, does not elect itsown officers.Its destiny is entrusted to a C. I.O.-appointedchair-man and officers and representativesappointedby him or "on loan"from the C. I. O. Implicit in the power to appoint is the power torevoke; therefore the C. I. O. can revoke the chairman's appointmentand recall the representatives "on loan" and the chairman can, at will,remove the other officers. In short, the C. I. O. directly controls fourIA representative of the C I O.Southern Organizing Committee,whose salary is paidby the C I O , has aided the Petitioner in organizing,and has rendered similar servicesto other unions affiliated with the C I. 0 in the South.8The last national convention of the Petitioner was held in 1947. 456DECISIONS OF NATIONALLABOR RELATIONS BOARDof the seven members of the Executive Board 9 and, through its controlof the chairman, indirectly but no less effectively controls the otherthree.,('The opportunities for the parent federation to impose itswill on the Petitioner are obvious.Under such circumstances, itcannot be said that the Petitioner retains a substantial amount of in-dependence; rather it is a subordinate division or agency of the C. 1. 0.As stated in theNorthern Virginia Broadcasterscase, the funda-mental purpose of Congress in enacting Section 9 (h) was to elimi-nate Communist influence from the labor movement in this country.Themethodchosen to achieve this purpose was to deny the use of theBoard's machinery to any union, unless non-Communist affidavitswere filed by those officers who controlled the union's destiny.,Webelieve that this section of the Act requires compliance not alone bythe Petitioner's officers, but likewise by the officers of the C. I. 0.,which unquestionably has power to control the policies of the Peti-tioner.We strongly reject the suggestion of our dissenting colleagues thatin this case we are "departing from the principle" of theNorthernVirginia Broadcasterscase.Clearly, the disagreement between usis only with respect to theapplicationof the principles of that deci-sion to the facts now before us.On that score, we are somewhatamazed at our dissenting colleagues' delineation of factors deemed"insubstantial" as contrasted with those "more persuasive" for deter-mining whether the Petitioner is really like or unlike an internationalunion in being "sufficiently insulated from domination and control"by the C. I. O. In our opinion, the ultimate question is whether thePetitioner is "self-governing." 12To our mind, controlling weightcannot be given to the factors that the Petitioner issues charters tolocals and collects taxes from them, that it has offices and a bankaccount, contributes to the finances of the C. I. 0., sends delegatesto C. I. O. conventions, executes contracts and calls strikes, and holdsconventions.We have not been apprised whatdoestake place atthe Petitioner's conventions, but the fact remains that its members'The chairman and the three loaned representatives.In addition to control of theirtenure,the C.I0 controls theircompensationby paying the chairman's expenses andthe representatives'salaries."The secretary,the treasurer,and one representative.Moreover,the chairman alsodirects the activities of the three loaned representatives.11As we pointed out in theNorthern Virginia Broadcasterscase,the motive for failure tosign such affidavits is immaterial;the sole question is the existence or non-existence of theobligation to do so.Matter of Northern Virginia Broadcasters,Inc. Radio Station WARL,supra,at page 15"InUnited States Gypsum Company,81 N L R B 292, we reopened the record aswe did in this case,and for the same reasons;there to determine the status of the UnitedPaperworkers of America, C. I 0.We found that prior to October 18-21,1948,that organi-zation had operated as an organizing committee with officers and Executive Board appointedby the C I. O.But on those dates it held a convention at which it adopted a constitutionunder which the convention was the supreme governing body and pursuant to which itelected its own officersAccordingly,the Board unanimously found that the Paperworkerswas a"self-governinginternational union affiliated with the C. I. O. as a parent federation."[Emphasis supplied.] AMERICAN OPTICAL COMPANY457have never exercised democratic rights which are indispensable toserf-government, such as the rights to adopt and change their ownconstitution 13 and to elect their own officers.That the Petitionerperforms certain functions also performed by self-governing labororganizations is not of controlling importance on the issue beforeus.What is decisive is the fact that another organization has thepower to control the performanceof those functions because it hasthe power to appoint and remove the responsible officers of the Peti-tioner.The argument of the dissenters that this is of no consequencebecause an officer of an affiliated international union who is also anofficer of the parent federation could likewise easily impose the will ofthe federation on his own affiliate, completely overlooks the funda-mental difference in the two situations.Officers of internationalunions are accountable to the members who have the power to electthem; the members mayremovethem when dissatisfied with theirpolicies.Officers of the Petitioner, however, are accountable to theC. I. O. which has the power to appoint and remove them ; they arenotremovable by the members should the latter disagree with theirofficers' policies.We conclude that, under the circumstances of this case, the C. I. O.must be regarded as a "national or international labor organization"rather than as a parent federation in its relation to this Petitioner,within the meaning of Section 9 (f), (g), and (h) of the Act; 14 andthat, therefore, the Petitioner may not invoke the jurisdiction of theBoard until the C. I. O. itself has complied with the filing require-ments of the Act.15Accordingly, we shall set aside the Direction ofElection and dismiss the petition.11That all international unions affiliated with the C.I.O. operate under its constitutionand may be suspended or expelled by the C. I. 0 is no answer to the fact that Petitionerhad no constitution of its own,as our dissenting colleagues seem to thinkThe C. I O.constitution is basically the constitution of a parent federation whose constituent interna-tional unions each have their charter of rights providing self-government,in their ownconstitutions.If the federation expels an international union, such action leaves unaffectedthe latter's autonomy and independence based upon its own constitutionIn contrast,should the C I 0 expel an organizing committee(of course withdrawing officers previouslyprovided by the C. I 0.), such action would have the effect of dissolving it.Although theseparate locals might continue in existence,there would not be any international entityremaining with an organic law and officers14That a parent federation may be a "labor organization" within the meaning of Section2 (5) of the Act, and a "national or international labor organization" under Section 9 (f),(g), and(h), under certain circumstances,is clear.SeeMatter of S W. Evans & Son, 75N. L R B. 811; andMatter of American FruitGrowers Incorporated,75 N L.R B. 1157.And it was pointed out in theNorthern Virginia Broadcasterscase that,in certain situa-tions, a parent federation"actually stands in the position of aninteinationalunion."(Italics supplied.)Matter of Northern Virginia Broadcasters,Inc., Radio Station WARL,supra,page 17, footnote 1.15Our conclusion in this respect,however,is not to be construed as indicating that weview the Petitioner(which has been In existence for 6 years) as a devicedesignedto evadethe filing requirements of the Act.We recognize that organizing committees are a usualtechnique for organizing new industries and an interim form of organization used untilconditions are deemed appropriate to charter an independent international unionBut thefact thatan organizing committee maybecomean international union at some future timedoes not alter the fact that at the present time it lacks the independent status of an inter-national union.In our view,no other conclusion than we have reached is possible whenthe Act is applied to the present state of facts. 458DECISIONS OF NATIONAL LABORRELATIONS BOARDORDERUpon the basis of the above supplemental findings of fact, theNational Labor Relations Board hereby vacates and sets aside theDirection of Election heretofore issued in this proceeding and herebyorders that the petition for investigation and certification of repre-sentatives of employees of American Optical Company, New Orleans,Louisiana, filed herein by Optical and Instrument Workers Organiz-ing Committee, C. 1. 0., be, and it hereby is, dismissed.CHAIRMAN IIERZOG and MEMBERHOUSTON dissenting :In theNorthern Virginia Broadcasterscase 1 the Board resolved aclose question of statutory interpretation, giving great weight to whatit considered to be the best means of effectuating the policy of Congressunderlying Section 9 (h) of the amended Act.Viewing the parentorganizations known as "nationals" or "internationals" as sufficientlyinsulated from domination and control by the great federations, theAFL and CIO, a majority of the Board in that case ruled that wewould not require compliance by the latter organizations as a prereq-uisite to our entertaining proceedings initiated by nationals, inter-nationals,or their locals.The issue here is whether the Petitioneris sufficiently like a national or international union to warrant similartreatment, insofar as the impact of non-compliance by the CIO's ownofficers isconcerned.Admittedly there aredifferences;but we be-lieve them to be soinsubstantialas not to justify the different resultreached by our colleagues.For us, thesimilaritiesare more persua-sive.The Petitioner, like nationals or internationals of the CIO,issuescharters to locals, receives a per capita tax from these locals, con-tributes its pro-rata share to the finances of the CIO, maintains itsown offices and bank account, has its own conventions, and sends dele-gates to the CIO conventions on the same basis as nationals or inter-nationals.The Petitioner's charter from the CIO provides that it,and not the CIO, shall have exclusive jurisdiction "over all work re-lating to the optical industry"; and the Petitioner, and its locals, ex-ecutes collective bargaining agreements and calls strikes without theapproval of the CIO.'Admitting these similarities between the Petitioner and nationalor international unions of the CIO, our colleagues nonetheless findIMatter of Northern Virginia Broadcasters,Inc,RadioStation WARL,75 NL R B 11.2This is clearly distinguishable from the control which the AFL exercises over the col-lective bargaining agreements of certain of its direct affiliates (SeeMatter of Rub-R-Engrav-fng Company,79 N. L. R B 332),and also from the cases cited in footnote 12 of themajority opinion and such additional cases asMatter of Noblitt-Sparks Industries, Inc.,76 N L R B 12.10:Matter of BewleyMills, 77 N L R B 774, fn. 11 ;Matter of DunBradstreet, Inc.,80 N. L R. B. 56. AMERICAN OPTICAL COMPANY459that because the Petitioner, whose officers are in compliance, has noseparate constitution or bylaws, and does not elect its own officers, acompelling reason exists for departing from the principle of theNorthern Virginia Broadcasterscase.We cannot agree.Not onlythe Petitioner butallaffiliates of the CIO, including internationalunions, operate "under the Constitution and bylaws of the C. 1.0."13and are subject to the same rules for suspension and expulsion 4Weperceive no realistic basis for the majority's concern for the supposedsubjection of the Organizing Committee to the "will" of the CIO,merely because the CIO appointsor "loans" the Petitioner's officers.Surely an officer of an international or national who is also an officerof the parent federation could likewise easily impose the "will" ofthe parent federation upon the affiliate.But that, fortunately, didnot deter a majority of the Board from holding as we did in theBroadcasterscase.Indeed it was the very fact that the officers ofthe parent federations were for the most part also officers of nationalor international unions, that helped persuade us in 1947 that the pur-poses of Section 9 (h) could be best accomplished without requiringcompliance by the parent federations themselves.5So far as the par-ticular issue before the Board is concerned, the manner in which theorganizing committee's officers are selected is, we believe, a less com-pelling fact than others appearing in the record.We would thereforegrant the Petitioner's motion for dissolution of the stay order, andproceed with the case on its merits.3Art. VI, Sec 8 of the Constitutionof the Congress of Industrial Organizations (1946)empowers the Executive Board to investigate"any affiliate on the ground that suchaffiliate is conducting its affairs and activities contrary to the provisions of the Constitu-tion, and to make recommendations to the affiliate involved and to make a report to theconvention."The 1947 CIOHandbook,p.5, states that "The Constitution of the CIO isthe supreme law governing all affiliates of the CIO."4 See footnote 6 of the majority opinionNational and international unionsandorganiz-ing committees may not be suspended or expelled except upon a two-thirds vote at theconvention.Furthermore,even if the parent federation were to revoke the charter, theorganization would still continue with "at least ade factoexistence as a labor organiza-tion "Matter of Lakey Foundry and Machine Company,70 N. L.It.B 1068, 1074."While refusal to abide by the jurisdictional rulings of the federated body means expulsion,it does not mean disintegration of the union itself ..Peterson,AmericanLaborUnions(1945) p 57.G InMatter of Northern Virginia Broadcasters,Inc, Radio Station WARL,75 N. L It. B.at 15, we said"However,the members of these governing bodies [AFL and CIO] are, withfew exceptions, likewise officers of the autonomous international unions. In the lattercapacity they have a strong incentive to comply with Section 9 (h) ; if they fail to do so,their own internationals lose the benefits of the Act.It is at this point that the shoe will,and should,pinch any top leaders of labor who choose not to complyBut, absent anyimpressive evidence to the contrary,we question whether Congress intended to take thefurther step of letting the action of those international officers who happen also to be mem-bers of the governing body of a parent federation determine the fate of the members of awholly different international labor organization all of whose local and international officershave complied in fullControl is too slight ; the relationship is too remote "